Citation Nr: 1819184	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  09-49 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to September 1990, November 2001 to April 2002, September 2004 to May 2005, and July 2005 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the August 2008 rating decision, the RO granted service connection for osteoarthritis, status post left total hip replacement, and assigned a 30 percent rating, effective February 9, 2006. 

In February 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

In February 2013, the Board remanded the case for additional development.  

In a November 2013 Board decision, the Board denied the issue of entitlement to an initial rating in excess of 30 percent for osteoarthritis, status post left total hip replacement.  In that decision, the Board also remanded the issue of entitlement to an initial rating in excess of 10 percent for a right ankle disability for issuance of a statement of the case. 

The Veteran subsequently appealed the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Memorandum and Decision, the Court vacated the November 2013 Board decision as to the denial of a higher rating for osteoarthritis, status post left total hip replacement, and remanded the appeal to the Board for readjudication consistent with the Memorandum Decision.  The Board's remand as to the higher rating claim for a right ankle disability was not disturbed in the December 2014 Memorandum Decision.  

The Board observes that the Veteran subsequently failed to perfect an appeal as to the higher rating claim for a right ankle disability after the RO issued a statement of a case for that issue.  Further, in a September 2015 decision, the Board decided the issue of entitlement to an initial rating in excess of 30 percent for osteoarthritis, status post left total hip replacement.  Therefore, those two issues are not currently before the Board.  

In the September 2015 decision, the Board inferred the present claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the TDIU claim for additional development consistent with the Court's December 2014 Memorandum Decision

The Board observes that, in a January 2018 rating decision, the RO denied entitlement to service connection for lumbar spondylosis, claimed as a back disability.  The Veteran submitted a timely notice of disagreement with respect to that claim.  The RO has acknowledged receipt of the notice of disagreement and the Veteran's initiation of the appeal.  As it is clear that the RO is still developing the claim, it is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

In September 2015, the Board remanded the issue of entitlement to a TDIU for an opinion containing a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  The record does not reflect that the requested development was accomplished.  A remand is necessary to obtain a VA examination and medical opinion to fully describe the functional effects of individual and combined his service-connected disabilities, and their impact on the Veteran's employability during the appeal period.  See Stegall v. West, 11 Vet. App. 268 (1998).

Further, the record indicates that the Veteran was employed on a full-time basis during at least a part of the appeal period (i.e. since March 2006).  In this regard, during a January 2007 VA examination for joint conditions, the Veteran reported that he had a full-time job as a truck driver.  In a July 2011 VA examination for sinus conditions, he was still employed on a full-time basis as a "deployment manager."  Given the Veteran's unclear employment status, and the Veteran has not yet submitted a VA form 21-8940, on remand, the RO should undertake additional development, to include obtaining a VA form 21-8940 and the Veteran's income information for all tax years during the appeal period.  

The RO should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA form 21-8940, and instruct him to fill it out return it to the RO/AMO.  He must complete the form for all of the years since his claim (i.e. since March 2006).  Additionally, ask the Veteran to submit copies of his tax returns for the tax years from 2006 through present, and a statement that the copies are exact duplicates of the returns filed with the IRS.  If the Veteran is unable or unwilling to furnish the required evidence, follow the procedures in M21-1, Part I, 1.C.1. or ask the Veteran submit IRS Form 4506-T "Request for Transcript of Tax Return."  The following link is for reference purposes: https://www.irs.gov/pub/irs-pdf/f4506t.pdf.

2.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

3. After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Based on examination of Veteran, and review of the record, the physician should describe the functional effects of each of the Veteran's service-connected disabilities-currently osteoarthritis, status post left total hip replacement, right ankle disorder, and degenerative arthritis of the left big toe-on his ability to perform the activities of daily living, to include the physical acts required for employment.

If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the physician must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the activities of daily living, to include employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

A complete rationale should be given for all opinions and conclusions expressed.  

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

